Appeal by the defendant from (1) a judgment of the County Court, Nassau County (Boklan, J.), rendered July 22, 1996, convicting him, under Indictment No. 93903, of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and escape in the first degree, upon a jury verdict, and imposing sentence, and (2) two amended judgments of the same court, both also rendered July 22, 1996, revoking sentences of probation previously imposed by the same court, upon a finding that he had violated conditions thereof, after a hearing, and imposing sentences of imprisonment upon his previous convictions of grand larceny in the third degree under Superior Court Information No. 5529/90 and criminal sale of a controlled substance in the third degree under Superior Court Information No. 12410/90.
Ordered that the judgment and the amended judgments are affirmed.
Viewing the evidence adduced at the trial under Indictment No. 93903 in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The testimony regarding the large amount of cash recovered from the defendant was properly admitted as it was probative of the count of the indictment charging him with criminal possession of a controlled substance with intent to sell (see, People v Brown, 214 AD2d 579, 580; People v Rivera, 177 AD2d 662).
*430The defendant’s remaining contentions are without merit. Bracken, J. P., Copertino, Thompson and Friedmann, JJ., concur.